DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive.  Applicant’s assertion that Stewart does not show a slider garage is traversed.  The term “slider garage” or “zipper garage” does not have an established definition.  Nor do the terms appear to be a well understood term of art.  A Google search reveals a variety of structures which are defined as either slider or zipper “garage”.  A search within EAST for the terms “slider garage” and “zipper garage” reveals only 45 documents which also have different structures.  Applicant’s own disclosure of the “slider garage” as element 100 sets forth yet another structure which is unique, but is designated as a “slider garage”.  Therefore, applicant’s arguments that Stewart cannot teach a slider garage are traversed as mere allegation.  Applicant has not pointed out specific structural differences between the Stewart device and applicant’s device or any standard which is understood to be a “slider garage”.  All remaining arguments appear to be based on the assertion that Stewart does not teach a slider garage.

Claim Objections
Claim 3 objected to because of the following informalities:  claim 3 depends from a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart, U.S. Patent Application Publication 2007/0245529.
Stewart teaches a zipper comprising a male side (108) being a continuous protruding ball (insofar as the “ball” is disclosed) and a female side (109) including a continuous protruding socket and a slider garage (160, 161, 168) on the zipper with male and female portions of the slider garage positioned, respectively, on the male and female portions of the zipper and the “overmolded” female and male portions of the slider garage are molded over sections f the male and female portions including the ball, [Claim 1].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 3, see figs. 27, 28A and 29 and see paragraph [0188].
Regarding Claim 4, see drawing selection below which satisfies the claim limitations at issue.

    PNG
    media_image1.png
    266
    723
    media_image1.png
    Greyscale

Regarding Claim 5, insofar as the claim is understood, the overmolded female portion comprises the female portion which appears to have a deeper void than the overmolded female portion.
Regarding Claim 7, assuming the “overmolded body” is the slider garage, see rejection of Claims 1-3 and see fig. 29.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 8, see fig. 28A which appears to satisfy the limitations of the claims at hand.

    PNG
    media_image2.png
    206
    379
    media_image2.png
    Greyscale

Regarding Claims 11-12, elements 105 are continuous and therefore meet the limitations at issue and see fig. 29 which shows no break between the zipper and the slider garage.
Regarding Claim 13, see rejections of Claims 1 and 4 above.
Regarding Claim 14, see rejections of Claims 1 and 3 above.
Regarding Claim 15, see rejections of Claims 1 and 3 above.
Regarding Claim 16, see rejections of Claims 1 and 2 above.
Regarding Claim 17, see rejections of Claims 1 and 3 above.
Regarding Claim 18, see rejections of Claims 1 and 4 above.
Regarding Claim 19, see rejections of Claims 1 and 2 above.
Regarding Claim 20, see rejections of Claims 1 and 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart as applied to claim 1 above, and further in view of Peano, U.S. Patent 8,104,147.
All the aspects of the instant invention are disclosed above but for the slider garage forming a U-shape with the overmolded male and female portions forming part of the U-shape.
Peano teaches a slider garage with a U-shape, see element 20.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Stewart with a U-shape features as taught by Peano because the U-shape would provide an aesthetic feature which would increase the appeal of the product on certain garments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677